DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 9 and 15 are objected to because of the following informalities:  
	In claim 9, line 3, “two elongated opening” should be “two elongated openings”; and 
	In claim 15, line 1, “Bike” should be “A bike”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

11 recites the limitation "the clamp" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the tensioning screw or piston" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4, 7, 8, and 10 – 15 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lithuanian patent document LT 6268 B to Elinta.

Regarding claims 1, 4, 7, 8 and 10 – 15, Elinta discloses an electric drive system for a bike (See Fig. 1) comprising: 

	the friction drive device comprising: 
	at least first and second drive device attachment points (See in Fig. 3 the surfaces of the part 5 of the friction drive device accommodating the spindle 27 and the pin 33, respectively) configured to attach the friction drive device to the bike bracket (fastening unit 2); 
	a drive wheel (drive shaft 20) arranged at a front part of the friction drive device (drive mechanism 4), adapted to be contactable to a tire (bicycle tire 13) of a bike at a contact point;
	an electric motor (electric motor 14) connected to the drive wheel, wherein the electric motor is configured to drive the drive wheel (Fig. 2); 
	a control unit (drive electronics unit 9) and a battery unit (battery unit 10) connected to the motor; and 
	an inclination control arrangement (See in Fig. 3 the combination of the gas 7 and the actuator 32-36) adapted to control the inclination of an imaginary line between 
	wherein the first drive device attachment point is configured to be attached to the first bracket attachment point (See in Fig. 3 the surfaces of parts 5 and 23 of the bike bracket 2 accommodating the pin 33); 
	wherein the second drive device attachment point is configured to be attached to the second bracket attachment point;
wherein:
	the first drive device attachment point is located at a rear part of the friction drive device (drive mechanism 4); 
	the second drive device attachment point is located between the front part of the friction drive device and the rear part of the friction drive device so that the friction drive device is configured to rest against the second bracket attachment point (See in Fig. 3 the surfaces of part 23 of the bike bracket 2 accommodating the spindle 27 and the pin 33, respectively); 
	wherein the inclination control arrangement (See in Fig. 3 the combination of the gas 7 and the actuator 32-36) is configured to control the inclination of the imaginary line between the second drive device attachment point and the contact point of the drive wheel by adjusting the tilt of the friction drive device (drive mechanism 4) over the second drive device attachment point (Paragraph [0019] and [0029]);
	[Claim 4] wherein the inclination control arrangement (See in Fig. 3 the combination of the gas spring 7 and the actuator 32-36) is arranged at the rear part of the friction drive device (drive mechanism 4) and is configured to tilt the friction drive 
	[Claim 7] wherein the first drive device attachment point comprises a clamping bolt (pin 33) and the first bracket attachment point (See in Fig. 3 the surfaces of part 23 of the bike bracket 2 accommodating the pin 33) comprises a clamp configured to receive and lock the clamping bolt with a spring (spring 35) loaded lever when the friction drive device (drive mechanism 4) is inserted in the bike bracket (fastening unit 2);
	[Claim 8] wherein the second drive device attachment point comprises at least one bolt and the second bracket attachment point (See in Fig. 3 the surfaces of part 23 of the bike bracket 5 accommodating the spindle 27) comprises at least one elongated opening configured to receive the bolt (pin 33) when the friction drive device (drive mechanism 4) is inserted in the bike bracket (fastening unit 2);
	[Claim 10] wherein the inclination control arrangement (See in Fig. 3 the combination of the gas spring 7 and the actuator 32-36) comprises a tensioning screw or piston (gas spring 7) arranged to control the tilt of the friction drive device (drive mechanism 4) over the second drive device attachment point (Paragraph [0019] and [0029]);
	[Claim 11] wherein the clamp (clamp parts 23 and 24) is arranged on the tensioning screw or piston (air spring 7, Fig. 3);
	[Claim 12] wherein the electric motor (electric motor 14) is located in the drive wheel (drive shaft 20); and


Regarding claims 14 and 15, Elinta discloses a portable electric friction drive device (drive mechanism 4) comprising: 
	[Claim 14] at least first and second drive device attachment points (See in Fig. 3 the surfaces of the part 5 of the friction drive device accommodating the spindle 27 and the pin 33, respectively) adapted to attach the friction drive device to a bike bracket (fastening unit 2); 
	a drive wheel (drive shaft 20) arranged at a front part of the friction drive device, adapted to be contactable to a tire (bicycle tire 13) of a bike (See Fig. 1) at a contact point;
	an electric motor (electric motor 14) connected to the drive wheel, wherein the electric motor is configured to drive the drive wheel; 
	a control unit (drive electronics unit 9) and a battery unit (battery unit 10) connected to the motor; and 
	an inclination control arrangement (See in Fig. 3 the combination of the gas spring 7 and the actuator 32-36) adapted to control the inclination of an imaginary line between the second drive device attachment point and the contact point of the drive wheel in relation to the tangent of a tire at said contact point during use of a bike (See Fig. 1, Paragraphs [0019] and [0029]); 

	the first drive device attachment point is located at a rear part of the friction drive device (drive mechanism 4); 
	the second drive device attachment point is located between the front part of the friction drive device and the rear part of the friction drive device so that the friction drive device is adapted to rest against a bike bracket (fastening unit 2) at the second drive device attachment point (shaft 27 and pin 33 are located between clamp halves 23 and 24 making them lay between the front and rear of the drive mechanism 4); and
	wherein the inclination control arrangement (See in Fig. 3 the combination of the gas spring 7 and the actuator 32-36) is configured to control the inclination of the imaginary line between the second drive device attachment point and the contact point of the drive wheel by adjusting the tilt of the friction drive device over the second drive device attachment point (Paragraphs [0019] and [0029]); and
	[Claim 15] a bike (See Fig. 1) having at least one wheel (having bicycle tire 13), comprising the electric drive system for a bike (See Fig. 1) according to claim 1, wherein the drive wheel (drive shaft 20) is arranged to be contactable to the tire (bicycle tire 13) of said wheel at said contact point.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Elinta.

Regarding claims 2 and 3, Elinta discloses Electric drive system according to claim 1, but does not explicitly disclose:
	[Claim 2] wherein said friction drive device is arranged such that when the drive wheel is pushed towards a tire of a bike an angle between said imaginary line and the tangent line to a tire at said contact point is less than 20 degrees; and
	[Claim 3] wherein said friction drive device is arranged such that when the drive wheel is pushed towards a tire of a bike an angle between said imaginary line and the tangent line to a tire at said contact point is less than 10 degrees.
	However, it would have been obvious to one of ordinary skill in the art before the effective filing date, to modify the electric drive system of Elinta such that the angle between the imaginary line and the tangent line to a tire at the contact point is less than 10 or 20 degrees, since it would be obvious to try any angle to improve the contact, and therefore the pressure between the electric drive device and the bicycle tire.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Elinta, in view of patent application publication US 2016/0347408 A1 to Guida.

	Regarding claims 5 and 6, Elinta discloses the electric drive system according to claim 1, but does not disclose:

	[Claim 6] wherein said control unit is configured to alter the drive of said friction drive device between a drive mode and a recharge mode.
	However, Guida discloses an automatic traction control for friction drives wherein:
	[Claim 5] wherein an electric motor (motor mount assembly 140) further is configured to be driven by the drive wheel (contact surface 109) to recharge the battery unit (battery unit 102; Paragraph [0135]); and
	[Claim 6] wherein a control unit (control unit 101) is configured to alter the drive of said friction drive device between a drive mode and a recharge mode (inherent in activating and deactivating the regenerative braking system, Paragraph [0135]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to provide Elinta’s drive device with a regenerative braking system, as taught by Guida, to provide range improvement to the vehicle and further help the environment.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claim 9, Elinta discloses an electric drive system according to claim 1, but does not disclose the second drive device attachment point comprises two bolts and 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	US 3,966,007	to	Havener et al.	Electricbike
	US 3,921,745	to	McCulloch et al.	Electric Bicycle
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/Felicia L. Brittman/           Examiner, Art Unit 3611                         


/TONY H WINNER/           Primary Examiner, Art Unit 3611